Title: To Thomas Jefferson from Willing, Morris & Swanwick, 8 September 1791
From: Willing, Morris & Swanwick
To: Jefferson, Thomas



Dear Sir
Philada. Septr. 8. 1791.

In Letters that we have Received from some very Respectable Houses in Europe with whom we have the honour to Correspond we have been Requested to solicit two Appointments of Consulships from the United States abroad. We can not Refuse to our Friends our solicitations with you on the Subject any more than our assurances of our firm belief that the offices will be deservedly filled should they succeed in the appointment. It will Remain with you Sir to decide on the Question—and we shall be much obliged to you if you will be pleased to favour us with your Opinion thereon. The Gentlemen Named to us are William Douglas Brodie Esqr. to be Consul for Malaga, John Ross Esqr. to be Consul for Gibraltar.
If any thing can be done to serve these Gentn. or either of them in this way We shall be happy to know it and to be made acquainted whether any and what other Steps are proper to be taken by us to succeed on this Occasion.—With very great Respect for you we have the honour to Remain sincerely Sir Your most obed hble servt,

Willing Morris & Swanwick

